Exhibit 10.47

 

AMENDMENT

 

This Amendment (this “Amendment”) is made and entered into as of the 22nd day of
June, 2012 (the “Effective Date”) by and between Christopher F. Brogdon
(“Seller”) and Hearth & Home of Ohio, Inc., an Ohio corporation (“Purchaser”).

 

RECITALS

 

Purchaser and Seller are parties to that certain Option Agreement dated as of
June 22, 2010 (the “Option Agreement”); and

 

Purchaser and Seller desire to amend the Option Agreement on the terms
hereinafter set forth.

 

In consideration of the mutual covenants and agreements contained herein, and
other good and valuable consideration paid by Purchaser to Seller, the receipt
and sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

 

1.                                       Capitalized Terms. Capitalized but
undefined terms used in this Amendment shall have the meanings set forth in the
Option Agreement.

 

2.                                       Amendment.  Section 1.2 of the Option
Agreement is hereby deleted in its entirety and the following is inserted in
lieu thereof:

 

1.2                                 Term and Exercise of Option. The term of the
Option shall commence on June 22, 2010 and shall terminate on June 22, 2013 (the
“Option Period”), unless exercised as set forth herein.  The Option may be
exercised during the Option Period by the delivery of written notice by
Purchaser to Seller (the “Exercise Notice”), at the address of Seller herein set
forth, of Purchaser’s election to exercise the Option.

 

3.                                       Ratification. Except to the extent
amended hereby, Purchaser and Seller ratify and confirm that all other terms and
conditions of the Option Agreement remain in full force and effect.

 

4.                                       Counterparts. This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which shall be taken to be one and the same Amendment, for
the same effect as if all parties hereto had signed the same signature page, and
a facsimile copy of an executed counterpart shall constitute the same as
delivery of the original of such executed counterpart. Any signature page of
this Amendment (whether original or facsimile) may be detached from any
counterpart of this Amendment (whether original or facsimile) without impairing
the legal effect of any signatures thereof and may be attached to another
counterpart of this Amendment (whether original or facsimile) identical in form
hereto but having attached to it one or more additional signature pages (whether
original or facsimile).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party has caused this Amendment to be executed on the
date set forth hereinabove.

 

 

PURCHASER:

 

 

 

HEARTH & HOME OF OHIO, INC.

 

 

 

 

 

By:

/s/ Martin D. Brew

 

Name:

 

 

Title:

 

 

 

 

 

 

SELLER:

 

 

 

 

 

/s/ Christopher F. Brogdon

 

Christopher F. Brogdon

 

2

--------------------------------------------------------------------------------